Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 6, 1975, convicting him of attempted possession of a weapon, dangerous instrument and appliance, as a felony, upon his plea of guilty, and sentencing him to a one-year term of imprisonment in the New York City Correctional Institution. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year period of probation. As so modified, judgment affirmed. The case is remanded to the Supreme Court, Queens County, to fix the terms and conditions of probation and for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50). The sentence was exces*753sive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.